Citation Nr: 0518342	
Decision Date: 07/06/05    Archive Date: 07/14/05

DOCKET NO.  03-15 014A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina



THE ISSUES

1.  Entitlement to service connection for a claimed right hip 
disorder.  

2.  Entitlement to service connection for a claimed left hip 
disorder.  

3.  Entitlement to service connection for a claimed low back 
disorder.  

4.  Entitlement to an initial compensable evaluation for the 
service-connected status post repair of retinal detachment 
and status post prophylaxis of the retinal holes of both 
eyes.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

M.S. Lane, Counsel



INTRODUCTION

The veteran served on active duty from June 1979 to June 
2002.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2002 rating decision.  

The issue of an increased initial rating for the service-
connected status post repair of retinal detachment and status 
post prophylaxis of the retinal holes of both eyes is 
addressed in the REMAND portion of this document and is being 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  



FINDINGS OF FACT

1.  The veteran's currently demonstrated right hip disorder 
manifested by limitation of motion and pain is shown as 
likely as not to have had its clinical onset during his 
period of military service.  

2.  The veteran's currently demonstrated left hip disorder 
manifested by limitation of motion and pain is shown as 
likely as not to have had its clinical onset during his 
period of military service.  

3.  The veteran's currently demonstrated low back disorder, 
characterized as lumbar joint facet syndrome, is shown as 
likely as not to have had its clinical onset during his 
period of military service.  



CONCLUSIONS OF LAW

1.  By extending the benefit of the doubt to the veteran, a 
right hip disability manifested by limitation of motion and 
pain is due to disease or injury that was incurred in 
service.  38 U.S.C.A. §§ 1110, 5107, 7104 (West 2002); 38 
C.F.R. § 3.303 (2004).  

2.  By extending the benefit of the doubt to the veteran, a 
left hip disability manifested by limitation of motion and 
pain is due to disease or injury that was incurred in 
service.  38 U.S.C.A. §§ 1110, 5107, 7104; 38 C.F.R. § 3.303.  

3.  By extending the benefit of the doubt to the veteran, a 
low back disability, characterized as lumbar facet joint 
syndrome, is due to disease or injury that was incurred in 
service.  38 U.S.C.A. §§ 1110, 5107, 7104; 38 C.F.R. § 3.303.  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I. Preliminary Matter - VCAA

In November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), which substantially 
amended the provisions of chapter 51 of title 38 of the 
United States Code, concerning the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (2000) (now codified as 
amended at 38 U.S.C.A. §§ 5103, 5103A (West 2002)).  

In addition, VA has published regulations, which were created 
for the purpose of implementing many of the provisions of the 
VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2002)).  

The Board believes that the evidence has been developed to 
the extent necessary to resolve the claims of service 
connection for right hip, left hip, and low back disorders in 
the veteran's favor.  

As noted in the Introduction, the veteran's claim for an 
increased rating will be discussed in greater detail in the 
REMAND portion of this decision.  


II.  Analysis

The veteran is seeking service connection for disabilities of 
the right hip, left hip, and low back.  He essentially 
contends that he has experienced pain and other symptoms in 
these joints since he was on active duty.  

The veteran's service medical records reflect that, in May 
2000, the veteran complained of right hip and back pain.  
Subsequent service medical records reflect continued 
complaints of right hip pain.  X-rays obtained in December 
2001 revealed some evidence of an old trauma to the left hip, 
but no other abnormalities.  

In January 2002, prior to his final separation from service, 
the veteran filed a formal claim of entitlement to service 
connection for disorders of the right hip, left hip, and low 
back.  He essentially reported experiencing pain in his back, 
and that he believed he had arthritis in both hips.  

During a VA orthopedic examination conducted in January 2002, 
the veteran reported a two year history of bilateral hip 
pain.  He indicated that twice a month the pain would become 
so bad that he would have to use crutches to walk.  He also 
indicated that he was receiving injections in his hips as 
treatment.  The veteran reported that he had been told that 
he had calcific arthritis of both hips.  

The veteran also reported a history of back pain, although he 
noted that his back had improved and only hurt rarely now.  
Examination revealed limitation of motion in both hips and 
some limitation of flexion in the lumbosacral spine.  The 
examiner also noted that there was pain on motion in both 
hips.  

The examiner noted that he would order x-rays, which he 
believed would likely show evidence of osteoarthritis or 
degenerative joint changes.  The examiner also found that the 
veteran had mechanical low back pain without any evidence of 
radiculopathy or neuropathy.  

X-rays obtained immediately after the examination of both 
hips and the lumbar spine were found to be negative.  
However, subsequent VA outpatient treatment records reveal 
continued complaints of bilateral hip pain.  

In addition, an August 2004 letter from a private physician 
reveals a diagnosis of lumbar facet joint syndrome with 
bilateral sacroilitis, left greater than right.  

In order to establish service connection for claimed 
disability, the facts, as shown by evidence, must demonstrate 
that a particular disease or injury resulting in current 
disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  38 
U.S.C.A. §§ 1110, 1131 (West 2000); 38 C.F.R. § 3.303(a) 
(2004).  

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury. If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  

Service connection may also be granted on a presumptive basis 
for certain chronic disabilities, including arthritis, when 
manifested to a compensable degree within the initial post 
service year.  38 C.F.R. §§ 3.307, 3.309(b) (2004).  

Having reviewed the complete record, the Board finds that 
there is an approximate balance of positive and negative 
evidence regarding the medical question of whether 
disabilities of the right hip, left hip, and low back were 
incurred in service.  

The Board is cognizant that x-rays obtained immediately after 
his January 2002 VA examination revealed no evidence of 
degenerative arthritis or other abnormalities.  

The Board also recognizes that pain, alone, without a 
diagnosed or identifiable underlying malady or condition, 
does not in and of itself constitute a disability for which 
service connection may be granted.  See Sanchez-Benitez v. 
West, 13 Vet. App. 282, 285 (1999), vacated in part and 
remanded on other grounds sub nom. Sanchez-Benitez v. 
Principi, 239 F.3d 1356 (Fed. Cir. 2001)).  

However, in this instance, VA examination revealed the 
presence of objective clinical findings accompanying the 
veteran's complaints of hip pain, such as limitation of 
motion.  

Furthermore, although the VA examiner was incorrect in 
guessing that x-rays would establish the presence of 
arthritis, the examiner did appear certain that the findings 
of limitation of motion and pain on motion demonstrated the 
presence of a current bilateral hip disorder, even if the 
precise nature of that disorder could not be determined.  

Consequently, the Board believes that the aforementioned 
evidence demonstrate current right and left hip disabilities, 
and a continuity of symptomatology since his separation from 
active duty.  

Thus, by extending the benefit of the doubt to the veteran, 
service connection for right and left hip disorders 
manifested by chronic pain and limitation of motion is 
granted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.303.  

With respect to the claim of service connection for a low 
back disorder, the VA examiner was similarly incorrect in 
guessing that x-rays would establish the presence of 
arthritis, but the examiner did appear certain that the 
findings of limitation of flexion and mechanical low back 
pain demonstrated the presence of a current low back 
disorder.  

However, the August 2004 letter from the veteran's private 
physicians shows that he was ultimately given a diagnosis of 
lumbar facet joint syndrome.  

The Board believes that this evidence is sufficient to 
demonstrate a current low back disorder, and a continuity of 
symptomatology since his separation from active duty.  

Thus, by extending the benefit of the doubt to the veteran, 
service connection for a current low back disorder, 
characterized as lumbar facet joint syndrome, is also 
granted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.303.  



ORDER

Service connection for a right hip disability manifested by 
limitation of motion and pain is granted.  

Service connection for a left hip disability manifested by 
limitation of motion and pain is granted.  

Service connection for a low back disorder, characterized as 
lumbar facet joint syndrome, is granted.  





REMAND

The veteran is also seeking a compensable evaluation for his 
service-connected status post repair of retinal detachment 
and status post prophylaxis of the retinal holes of both 
eyes.  He essentially contends that this disability is more 
severe than is contemplated by the non compensable rating 
currently assigned.  

Having reviewed the record, the Board finds that an 
additional VA examination is warranted to ascertain the 
severity of any residuals of his retinal repair before this 
claim can be adjudicated.  

While this case is in remand status, the veteran should be 
provided the opportunity to identify any additional treatment 
received for his claimed eye problems.  

Accordingly, this case is remanded for the following actions:

1.  The RO should contact the veteran and 
request that he identify all VA and non- 
VA health care providers that have 
treated him since service for his 
service-connected eye disabilities.  The 
aid of the veteran in securing these 
records, to include providing necessary 
authorizations, should be enlisted, as 
needed.  If any requested records are not 
available, or if the search for any such 
records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file, and the 
veteran should be informed in writing.  

2.  The veteran should be afforded a VA 
examination to determine the severity of 
the residuals of his status post repair 
of retinal detachment and status post 
prophylaxis of the retinal holes of both 
eyes.  All studies deemed appropriate in 
the medical opinion of the examiner 
should be performed, and all findings 
should be set forth in detail in the 
examination report.  The claims folder 
should be made available to the examiner 
for review in conjunction with the 
examination, and the examiner should 
acknowledge such review in the 
examination report.  The examiner should 
report corrected visual acuity, and note 
whether the veteran experiences any loss 
of visual field due to the service-
connected status post repair of retinal 
detachment and status post prophylaxis of 
the retinal holes of both eyes.  Visual 
field testing should be conducted, and 
findings should be made in the eight 
principal meridians.  If the results are 
not deemed reliable, the examiner should 
provide an estimate as to actual extent 
of contraction from normal for each 
principal meridian, in degrees.  See 38 
C.F.R. §§ 4.76, 4.76(a).  In addition, 
the examiner should identify any other 
pathology present, specifying which 
symptoms are caused by the service-
connected status post repair of retinal 
detachment and status post prophylaxis of 
the retinal holes of both eyes.  

3.  Then the RO should readjudicate the 
issue on appeal.  If the benefit sought 
on appeal remains denied, the RO should 
issue a Supplemental Statement of the 
Case.  The veteran and his representative 
should be afforded time in which to 
respond.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).  



	                     
______________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge, 
Board of Veterans' Appeals



 Department of Veterans Affairs


